DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-9) in the reply filed on 11/12/2021 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorito et al. (International Patent Publication No. WO 2016/189329 A1).

applying an agent (e.g. composition comprising harzianic acid) [Page 26; First Paragraph, Page 32; Second Paragraph, Claim 10] to one or more locations in, on, around, proximal to or by a plant, a plant seed, a plant crop, or a plant root (e.g. treating part of all of the plant itself, the seed from which the plant grows, or the place at which the plant grows) [Page 3, Paragraph 3] wherein the application occurs at the location at a level sufficient to increase at least one plant growth or resistance to plant disease [Page 3];
wherein the agent consists of harzianic acid [Claim 10]; and
wherein the claim scope is not limited by claim language that makes optional but does not require steps to be performed (e.g. wherein the agent is, optionally, sequestered in a cyclodextrin complex).

In regard to claim 3, Lorito et al. disclose treating a plant selected from the group consisting of corn, squash and soybean [Page 36, Paragraph 3].

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siepe et al. (US Patent Publication No. 2019/0230937 A1), effectively filed 02/09/2016.

In regard to claim 1, Siepe et al. disclose a method for enhancing of plants comprising: applying an agent to one or more locations in, on, around, proximal or by a plant, seed, crop, or root
(Siepe et al teaches a composition for effective plant growth [0056, lines 1-5] by applying the composition [0001, line 12] as a seed treatment and soil application [0353]),

(Siepe's composition comprises at least one metabolite [0001, line 4] with beneficial effects such as pesticidal activity (e.g. resistance to pests) and improvement of plant health [0100]);
wherein the metabolite includes 1-octen-3-ol 
(Siepe et al teaches the composition comprises biopesticides and their metabolites [0006] such as (R-1-octen-3-ol [0064, line 10][claim 17, col. 2, last 6th line]).
wherein the claim scope is not limited by claim language that makes optional but does not require steps to be performed (e.g. wherein the agent is, optionally, sequestered in a cyclodextrin complex).

	In regard to claim 3, Siepe et al. disclose seed treatment mixtures particularly suitable for corn and leguminous plants such as soybean [Paragraph 0081].

	In regard to claim 5, Siepe et al. disclose wherein the microbial metabolite is a mixture of microbial metabolites derived from both eukaryotic and prokaryotic sources.
 (Siepe et al teaches the metabolites produced from microorganisms selected from microbial pesticides [0096] that includes Trichoderma species (e.g. eukaryotic source) such as T. harzianum [0074, last line] and Siepe et al teaches the metabolites produced from microorganisms [0100] selected from microbial pesticides that includes Bacillus (e.g. prokaryotic source) species [0061, lines 4-6]).

	In regard to claim 7, Siepe et al. disclose a stabilizing the agent by sequestering in a cyclodextrin complex.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Siepe et al. (US Patent Publication No. 2019/0230937 A1).

	In regard to claim 2, Siepe et al. disclose applying the metabolite agent to a seed, preferably from 5 to 100g per 100 kg of plant propagation material (preferably seeds) (e.g. at a ratio of 1:20000 – 

In regard to claims 8-9, Siepe et al. disclose wherein the agent is coated onto a granule prior to being applied around, proximal to or by a plant, a plant seed, a plant crop, or a plant root, wherein the granule coated is a plant fertilizer (e.g. suitable solid carriers include fertilizers) [Paragraph 0325] and wherein the agent is coated onto the granule (e.g. plant propagation material) at a level of from 0.2 to 20 microliters of at least one microbial metabolite per gram of granule [Paragraph 0371], see discussion in rejection of claim 2 regarding overlapping ranges.

Response to Arguments
	The objection to claims 2 and 4 is withdrawn in view of Applicant’s amendments

The rejection of claims 3 and 5-6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of Applicant’s amendments to the claims.

Applicant’s arguments with respect to the claim rejections based on the Harman reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11/12/2021, with respect to the claim rejections based on the Siepe reference have been fully considered but they are not persuasive. 

Applicant argues (Pg. 7) Siepe does not teach the agent consisting of the claimed microbial metabolite(s). This argument is not persuasive. Siepe et al. disclose a composition comprises biopesticides and their metabolites [0006] such as R-1-octen-3-ol [0064, line 10][claim 17, col. 2, last 6th line].

Applicant argues (Pg. 8) Siepe does not disclose a composition for effective plant growth because cited Paragraph [0056] is directed to “aspirational goals”. This argument is not persuasive. Siepe et al. describe a composition comprises at least one metabolite [0001, line 4] such as R-1-octen-3-ol [0064] with beneficial effects such as pesticidal activity (e.g. resistance to pests) and improvement of plant health [0100]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/
Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        December 3, 2021